Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 26, 1992, which assessed Colonia, Inc. for additional unemployment insurance contributions.
Claimant worked as an account coordinator for Colonia, Inc., a manufacturer of cosmetics and fragrances which are marketed to the public through retail distributors. Claimant’s job was to promote Colonia’s products and solicit sales to customers at certain department stores. Contrary to Colonia’s contention, there is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s conclusion that claimant was Colonia’s employee and not an independent contractor (see, Matter of Lucas [Saint Laurent Par-fums Corp. — Hartnett], 161 AD2d 993; Matter of Chopik [Newman — Hartnett], 145 AD2d 747; Matter of Furno [Panasonic Co. — Roberts], 102 AD2d 937, lv denied 63 NY2d 610). Colonia routinely furnished claimant with supplies to perform her job and reimbursed her for various items such as cab fare, dry cleaning and certain promotional items. Claimant went to Colonia’s monthly meetings and she was expected to call in when she was absent so that Colonia could make other arrangements. Occasionally, Colonia even specified what claimant was to wear. In addition, claimant was expected to work a specific amount of hours per month and a monthly schedule was provided by Colonia indicating the numbers of hours she was to work each week and at what stores. Although the record contains evidence which might have supported a con*923trary conclusion, the Board’s decision must be upheld as it is supported by substantial evidence (see, Matter of Concourse Ophthalmology Assocs. [Roberts], 60 NY2d 734, 736; Matter of CDK Delivery Serv. [Hartnett], 151 AD2d 932, 933).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.